DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-9, 12, 15, and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, “segment” on lines 11, 14, 20, 21 and 23 lack clear antecedent basis.  On lines 11 and 14, “segment” should be changed to –of the at least two segments— in order to correct dependency.  On lines 19-20, “a segment” should be changed to –at least one of the at least two segments— in order to correct dependency.  On lines 21 and 23, “segment” should be changed to --at least one of the at least two segments— in order to correct dependency.  Also, on line 15, “or” should be changed to –and—in order to properly recite an alternative in the claim.

In claim 5, line 3, “or” should be changed to –and—in order to properly recite an alternative in the claim.  On line 4, “the” should be changed to –of an-- and “segment” should be changed to –of the at least two segments-- for greater clarity.
In claim 7, the last line, “or” should be changed to –and—in order to properly recite an alternative in the claim.
In claim 12, the last line, it is thought that “for” should be changed to –to—for greater clarity.
In claim 15, line 5, it is thought that “for” should be changed to –to—for greater clarity.
In claim 22, multiple instances of “segments” lack clear antecedent basis. On line 5, it is thought that –at least two—should be added before “segments” in order to correct dependency.  On lines 3, 6, 17, 19, and 20, “segment” should be changed to --of the at least two segments— in order to correct dependency.  On line 8, “or” should be changed to –and—in order to properly recite an alternative in the claim.  On lines 12 and 27, “a segment” should be changed to –one of the at least two segments—in order to correct dependency.  On lines 13, 15, 28 and 30, “segment” should be changed to –one of the at least two segments— in order to correct dependency.
In claim 24, lines 4 and 8, “segment” should be changed to --of the at least two segments— in order to correct dependency.  On line 6, --of the at least two—should be added before segments in order to correct dependency.  On line 9, “or” should be changed to –and—in order to properly recite an alternative in the claim.  On line 14, “a segment” should be changed to –one of the at least two segments—in order to correct dependency.  On lines 16 and 17, “segment” should be changed to –one of the at least two segments— in order to correct dependency.


Allowable Subject Matter

Claims 13, 14, 16-18 and 21 are allowed.

Claims 1-9, 12, 15 and 22-24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph D. Pape whose telephone number is (571)272-6664.  The examiner can normally be reached on Monday to Friday 7 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Joseph D. Pape/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        



Jdp
6/12/21